Citation Nr: 1001555	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-09 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for the service-connected lumbar spine disability.

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected left thumb disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to November 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision.  

In a July 2009 decision, the RO granted Dependents' 
Educational Assistance (DEA) benefits.  Thus, the issue is 
not presently before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in October 2009.  At that 
time he submitted additional evidence along with a waiver of 
initial RO consideration.  

During his hearing, the Veteran petitioned to reopen his 
claim of service connection for an innocently acquired 
psychiatric disorder secondary to the service-connected 
lumbar spine disability.  As this matter had not been 
procedurally prepared or certified for appellate review, the 
Board referred the matter to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Though the Board regrets remanding this case, additional 
evidentiary development is required before a decision can be 
reached.  

The Veteran contends that a TDIU rating is warranted.  
Currently, his service-connected disabilities are lumbosacral 
strain, rated as 40 percent disabling; and left thumb 
fracture with favorable ankylosis, rated as 10 percent 
disabling.  

Since he does not have a single service-connected disability 
rated at 60 percent or more, or multiple service-connected 
disabilities with a combined evaluation of 70 percent or 
more, he does not meet the objective criteria for assignment 
of a TDIU rating.  See 38 C.F.R. § 4.16(a).  

However, as the service-connected lumbar spine disability has 
a degenerative disc disease component, one of the questions 
for the Board is whether separate evaluations are warranted 
for associated objective neurological abnormalities, 
including radiculopathy in the lower extremities.  

It is not clear whether there currently exists neurological 
symptomatology of the lower extremities separate from the 
lumbar spine disability, and this matter was not addressed in 
VA examination report from July 2007, although the Veteran 
reported pain and weakness and numbness of the lower 
extremities at that time.  

A January 2006 VA outpatient note also reflects the Veteran's 
complaint of "more radiating pain" due to the lumbar spine 
disability.  

Additionally, with respect to the left thumb disability, the 
Veteran indicated during his hearing that no X-ray studies 
were taken during the July 2007 VA examination, and the 
report indicates the same.  Such are necessary to properly 
determine whether an increased disability rating is warranted 
based on unfavorable ankylosis.  

Accordingly, the Board finds that an additional examination 
is needed to more clearly ascertain the presence and extent 
of any separately compensable lumbar radiculopathy of the 
lower extremities and/or unfavorable ankylosis of the left 
thumb which would allow for schedular consideration of a TDIU 
rating.  

Finally, as noted in the Introduction, the Veteran's 
representative raised an informal petition to reopen service 
connection for an innocently acquired psychiatric disorder 
secondary to the service-connected lumbar spine disability.  

The Board finds that adjudication of the TDIU claim must be 
deferred pending the outcome of the adjudication of the 
recently raised petition to reopen. 
See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision 
on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined)).  In other words, if service connection for an 
innocently acquired psychiatric disorder is granted, this 
will impact the outcome of the claim for a TDIU rating.  

Prior to affording an updated VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claim that have 
not already been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
Veteran's claims file, who have treated 
him for his lumbar spine and left thumb 
disabilities.  

The aid of the Veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  Regardless of the 
Veteran's response, the RO should 
obtain his treatment records from the 
Orlando VAMC dated from July 2007 to 
the present.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.   

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, and 
after adjudication of the Veteran's 
newly raised petition to reopen 
secondary service connection for an 
innocently acquired psychiatric 
disorder, the RO should schedule the 
Veteran for an appropriate VA 
examination in order to ascertain the 
full extent of the service-connected 
low back and left thumb disabilities.  

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should conduct a 
neurological evaluation in regard to 
the lumbar spine and specifically note 
whether this disorder results in 
radiculopathy to one or both lower 
extremities.  If so, the examiner 
should describe the extent and effect 
of such radiculopathy.  

The examiner should also conduct X-ray 
studies of the left hand and 
specifically note whether his left 
thumb disorder results in unfavorable 
ankylosis.  

The examiner is also requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the Veteran's service-connected 
disabilities together and without 
regard to his nonservice-connected 
disabilities, preclude him from 
securing and following substantially 
gainful employment.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should so state.  

3.  After completion of all indicated 
development, and any other additional 
development deemed appropriate, the RO 
should again review the increased 
rating and TDIU claims in light of all 
the evidence of record.  Consideration 
in this regard should also be given as 
to whether separate evaluations are 
warranted for lumbar radiculopathy of 
one or both of the lower extremities.  
If any determination remains adverse, 
the Veteran must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to submit written 
or other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


